Qase 2:19-cV-02272-SHL-d|<v Document 1 Filed 04/30/19 Page 1 of 7 Page|D 1

UNITED STATES DISTRICT COURT ' RECE|VED
WESTERN DISTRICT OF TENNESSEE
§§ Eastern (Jackson) DIVISION

 

 

 

" n
g:§ Wesrem(Memphis) DIVISION APH 5 L' 2919
) cLERK, u.S. DIST. COURT
) WESTERN DIST. OF TENN
Plaintiff, )
€§'»A\ L. ‘ t F\OMA~$ )
vs. ) No.
)
)
)
Defendant. )
MDMMN\<A+¢ w mm »>
COMPLAINT
1. This action is brought for discrimination in employment pursuant to (check only those
that apply):

im Title Vll of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e
to 2000e-17 (amended in 1972, 1978 and by the Civil Rights Act of 1991,
Pub. L. No. 102-166) (race, color, gender, religion, national origin).
NOTE: In order to bring a suit in federal district court under Title Vll,
you must first obtain a right to sue letter from the Equal Employment
Opportunity Commission. ‘-'2 MSC Sc<:}. 4qu

E Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§
621 - 634 (amended in 1984, 1990, and by the Age Discrimination in
Employment Amendments of 1986, Pub. L. No. 92-592, the Civil Rights
Act of 1991, Pub. L. No. 102 -166)

NOTE.° In order to bring a suit in federal district court under the Age
Discrimination in Employment Act, you must first file charges with the
Equal Employment Opportunity Commission.

g Americans With Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112
_ 12117 (amended by the ADA Amendments Acts of 2008, Pub. L. No.
110-325 and the Civil Rights Act of 1991, Pub. L. No. 1102-166).

NOTE: In order to bring a suit in federal district court under the
Americans with Disabilities Act, you must first obtain a right to sue letter
from the Equal Employment Opportunity Commission.

Qase 2:19-cV-02272-SHL-d|<v Document 1 Filed 04/30/19 Page 2 of 7 Page|D 2

JURISDICTION
2. Jurisdiction is specifically conferred upon this United States District Court by the
aforementioned statutes, as well as 28 U.S.C. §§ 1331, 1343. Jurisdiction may also be
appropriate under 42 U.S.C. §§ 1981, 1983 and 1985(3), as amended by the Civil Rights
Act of 1991, Pub. L. No. 102-166, and any related claims under Tennessee law.
PARTIES

3. Plaintiff resides at:

712 SO~ vh~@/\ STQE£;[` wm MEMDMS. A»al(- 72301
srREErADDRl£ss '

 

 

 

immequ . Nu<¢ , arzzo\ . ‘101~270¢<1725‘
County State Zip Code Telephone Number
4. Defendant(s) resides at, or its business is located at:
l C F s 2040
STREET ADDRESS
Sr+_eln/ . <‘.¢>i;pwn . *m , 33 o c L@
County City State Zip Code

NOTE: lf more than one defendant, you must list the names, address of each additional
defendant

 

 

 

 

 

 

5. The address at which l sought employment or was employed by the defendant(s) is:

midway mm mo CGM¢¢/a,.‘m. £<?,O/_l@

2

Case 2:19-cV-02272-SHL-d|<v Document 1 Filed 04/30/19 Page 3 of 7 Page|D 3

 

STREET ADDRESS
$ae.\\_=;\/ . C<>aoova . 'm. . ‘B‘Bol le
Couniy City State Zip Code
6. The discriminatory conduct of which I complain in this action includes (check only those

that apply)

Failure to hire

Termination of my employment

F ailure to promote

F ailure to accommodate my disability

Unequal terms and conditions of my employment

Retaliation

Other acts(specl]j/)ZQ'LQOV_EU_AN_C__£H_,Q£MD’Z}/ DL{T/ 65

NOTE: Only those grounds raised in the charge filed with the Equal Employment Opportunity
Commission can be considered by the federal district court.

EEEESEE

7. lt is my best recollection that the alleged discriminatory acts occurred on:

Date(s) L/Qq//§/'lO/Z//§) ID/zz//€/' /2//6//9

8. l believe that the defendant(s) (check one):

 

iXi is still committing these acts against me,

ij is n_ot still committing these acts against me.

9. Defendant(s) discriminated against me based on my:
(check only those that apply and state the basis for the discrimination For example, if
religious discrimination is alleged, state your religion. lf racial discrimination is alleged,
state your race, etc.)

Case 2:19-cV-02272-SHL-d|<v Document 1 Filed 04/30/19 Page 4 of 7 Page|D 4

Race

 

Color

Gender/Sex

 

Religion

National Origin

 

EEEEH[:]§

Disability

Age. If age is checked, answer the following:

I was born in . At the time(s) defendant(s) discriminated
against me. '

l was [ ] more [ ] lB than 40 years old. (check one)

NOTE: Only those grounds raised in the charge filed the Equal Employment Opportunity
Commission can be considered by the federal district court.

10. The facts of my case are as follows:

SE& t=\TTAcJ+ §wge."r

 

 

 

 

 

 

 

(Attach additional sheets as necessaty)

NOTE: As additional support for your claim, you may attach to this complaint a copy of the

4

Case 2:19-cV-02272-SHL-d|<v Document 1 Filed 04/30/19 Page 5 of 7 Page|D 5

charge filed with the Equal Employment Opportunity Commission or the Tennessee Human
Rights Commission.

11. lt is my best recollection that l filed a charge with the Tennessee Human l-Z_Lzll§ights
Commission regarding defendant’ s alleged discriminatory conduct on:_lZ_]_$_]_

12. lt is my best recollection that l filed a charge with the Equal Employment Oppo ity
Commission regarding defendant’s alleged discriminatory conduct on: [ Z ~ l § " i
Date

Only litigants alleging age discrimination must answer Question #13.

13. Since filing my charge of age discrimination with the Equal Employment Opportunity
Commission regarding defendant’s alleged discriminatory conduct. (check one).'

E 60 days or more have elapsed

i:i Less than 60 days have elapsed.

14. The Equal Employment Opportunity Commission (check one):

m §§ n_ot issued a Right to Sue Letter.

w l_ia_s issued a Right to Sue letter, which l received on g -"/ " l 9.
Date

NOTE: T his is the date you received the Right to Sue letter, not the date the Equal
Employment Opportunity Commission issued the Right to Sue letter.

15. Attach a copy of the Right to Sue letter from the Equal Employment Opportunity
Commission to this complaint

NOTE: You must attach a copy of the right to sue letter from the Equal Employment Opportunity
Commission.

16. l would like to have my case tried by a jury:

m Yes

. Case 2:19-cV-02272-SHL-d|<v Document 1 Filed 04/30/19 Page 6 of 7 Page|D 6

WHEREFORE, plaintiff prays that the Court grant the following relief:

E
E
E

Zl§

direct that the Defendant employ Plaintiff, or
direct that Defendant re-employ Plaintiff, or
direct that Defendant promote Plaintiff, or

order other equitable or injunctive relief as follows:

 

direct that Defendant pay Plaintiff back pay in the amount of
and interest on back pay;

direct that Defendant pay Plaintiff compensatory damages: Specify the
amount and basis for compensatory damages:

SiGNATURE OF PLAlNTi§F

 

 

Date: 5'Qal' /Cz'

r712 381 \2+14\ met

Address

Mn@…
Clol` mo~@“m§

Phone l\lumber

Case 2:19-cv-O2272-SHL-dkv Document 1 Filed 04/30/19 Page 7 of 7 Page|D 7

While being the only African-American female supervisor of Master Control. l had earned the respect of
the men who work under me. l have trained multiple people both male and fema|e; both black and
white with most of them being white males. Over the course of the last few years, | have had several
white males that l have trained be moved to different departments Once, l began to inquire about
several positions in the Traffic department that had openings, some of the positions were posted and
some that were not. l was encouraged not to apply by the department head on 3 separate times.

Since, my current supervisor took charge of Master Control; he has stripped some of my supervisor
duties away from me. When l have asked my supervisor technical questions He would not respond to
my questions; he would go to another white male in my department whom |trained: afterwards, he
would set policy based on my trainee's response without discussing the matter with me. There is one
specific white male that my supervisor will go to for information. This person has begun to show
disregards and disrespect for the things | ask him to do as it pertains to hisjob; he also refuses to share
any information that he may receive from my supervisor as it pertains to work.

| have been employed with WKNO for 35 years and a supervisor for 25 years. Prior to my current
supervisor, l have not had any complaints put into my work file. Since, my current supervisor | now have
two.

